Citation Nr: 0943825	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
shrapnel wound.   

2.  Entitlement to service connection for a neck shrapnel 
wound.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to 
January 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for right leg shrapnel wound, neck 
shrapnel wound, loss of hearing, tinnitus, and PTSD.  

The Veteran was notified of his August 17, 2009, Board 
hearing at the RO by letter in July 2009, however he did not 
appear at his hearing.  In an October 2009 decision the Board 
denied the Veteran's current claims.  However, on August 26, 
2009, the RO received a request from the Veteran to 
reschedule his Board hearing, which request was not known by 
the Board at the time of the Board's decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issues of entitlement to service connection for a right 
leg shrapnel wound, a neck shrapnel wound, hearing loss, 
tinnitus, and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The Board issued a decision in October 2009, which denied 
entitlement to service connection for a right leg shrapnel 
wound, a neck shrapnel wound, hearing loss, tinnitus, and 
PTSD.

2.  In August 2009, prior to the October 2009 Board decision 
being dispatched, the RO received a request from the Veteran 
to reschedule his Board hearing. 


CONCLUSION OF LAW

Due to the Veteran's request to reschedule his Board hearing 
prior to the Board's October 2009 decision, the Board's 
October 2009 decision is vacated and is a nullity.  38 C.F.R. 
§ 20.904(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
right leg shrapnel wound, a neck shrapnel wound, hearing 
loss, tinnitus, and PTSD.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a)

Because the Veteran's August 2009 request to reschedule was 
received by the RO prior to the Board's October 2009 
decision, the Board now elects to vacate its October 2009 
decision so that the Veteran can be afforded his right to a 
hearing pursuant to 38 C.F.R. §§ 20.700 and 20.703.  See 38 
C.F.R. § 20.904(a).  



ORDER

The Board's October 2009 decision is vacated.  


REMAND

As noted above, the Veteran requested that his August 2009 
Board hearing be rescheduled.  Pursuant to 38 C.F.R. §§ 
20.700 and 20.703 the Veteran must again be scheduled for a 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a Board 
hearing before a Veteran's Law Judge at 
the local RO.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  






The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


